Name: Commission Regulation (EEC) No 3033/84 of 30 October 1984 introducing a corrective amount on import of cucumbers originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/24 Official Journal of the European Communities 31 . 10 . 84 COMMISSION REGULATION (EEC) No 3033/84 of 30 October 1984 introducing a corrective amount on import of cucumbers originating in Greece into the Community of Nine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of I January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into the Community of Nine of fruit and vegetables coming from Greece for which an institu ­ tional price is fixed is to be introduced ; Whereas Council Regulation (EEC) No 10/81 deter ­ mined the general rules for applying the said compen ­ satory mechanism ; Whereas Commission Regulation (EEC) No 305/84 of 6 February 1984 (2) fixed, for the 1984 marketing year, the Community offer price for cucumbers applicable with regard to Greece ; Whereas Commission Regulation (EEC) No 53/81 of 1 January 1981 (3) fixed detailed rules for applying the compensatory mechanism on import of fruit and vege ­ tables from Greece ; Whereas, for Greek cucumbers, the offer price for the Greek product calculated pursuant to the provisions of Regulation (EEC) No 10/81 has remained for two consecutive market days at a level at least 0,6 ECU below the Community offer price to be taken into account ; whereas this price should be multiplied, where appropriate, by the conversion factor laid down in the first indent of Article 1 (2) of Regulation (EEC) No 305/84 ; Whereas if the system is to operate normally the offer price of the Greek product should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (  ¢), as last amended by Regulation (EEC) No 855/84 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient, HAS ADOPTED THIS REGULATION : Article 1 On import into the Community of Nine of cucumbers falling within subheading 07.01 P I of the Common Customs Tariff and originating in Greece, a corrective amount of 6,08 ECU per 100 kilograms net shall be levied. Article 2 This Regulation shall enter into force on 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p. 17. (2) OJ No L 35, 7. 2. 1984, p . 9 . 0 OJ No L 4, 1 . 1 . 1981 , p. 34. O OJ No L 106, 12. 5. 1971 , p. 1 . O OJ No L 90, 1 . 4. 1984, p . 1 .